Citation Nr: 1421647	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-09 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Kurt E. Kudialis, Agent


ATTORNEY FOR THE BOARD

Willie Spruill, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1973 to January 1974.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.   


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is warranted for the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).

In September 2007, the Veteran filed a claim seeking service connection for PTSD.  Thereafter, the Veteran submitted stressor statements dated October 2007 and December 2007.  The Veteran stated that when he first came home from leave, he was jailed for something he did not do.  He indicated that after three months, he was picked up from jail and deemed absent without leave.  Additionally, the Veteran reported that he witnessed officers prepare an admiral's body on board his ship for a funeral at sea.  The Veteran indicated that when the coffin hit the water, it failed to sink, and officers on the ship disrespectfully shot the casket until it sank.      

An April 2008 VA treatment report noted that the Veteran had a positive PTSD screening.  Specifically, he endorsed experiencing nightmares about his negative experiences while in service; trying to not think about his negative experiences; being constantly on guard, watchful, or easily startled; and feeling numb or detached from others, activities, or his surroundings.  

In April 2009, the Veteran underwent a psychological evaluation administered by E.T., Ph.D.  The Veteran reported that he served in the United States Navy from February 1973 to January 1974.  He reported that his military occupational specialist was that of a gunner's mate.  He reported difficulty concentrating; short and long-term memory loss; generalized anxiety, with one to two panic attacks per week; flashbacks/intrusive thoughts; sleep disturbance and insomnia; overwhelming feelings of anger and sorrow with crying spells; feeling withdrawn; and bouts of severe depression.  Dr. E.T. diagnosed post-traumatic stress disorder, chronic, delayed, severe, and assigned a Global Assessment of Functioning score of 45.  Dr. E. T. concluded that the Veteran presented with classic symptomatology related to PTSD and negative experiences while in the Navy caused him to have significant symptoms that have been with him since that time.  In reaching this conclusion, Dr. E.T. noted that the Veteran had outlined several stressors that occurred while he was in the military that would rise to the level as required by the diagnosis.

A November 2010 VA treatment report noted that the Veteran complained of no longer having the desire to live, and being troubled by nightmares and voices from an incident that occurred in the military during a burial at sea.  The treating provider diagnosed history of schizophrenia chronic, undifferentiated type and noncombat post-traumatic stress disorder.  

In view of the foregoing, the ship log entries which correspond to the Veteran's period of service on board the USS SEMMES are pertinent to the Veteran's claim.  VA must make efforts to contact the National Archives and Records Administration (NARA), or any other appropriate agency or department, to obtain copies of those records as part of further efforts to corroborate the Veteran's reported stressors.  

As detailed above, in statements in support of his claim, the Veteran has detailed his in-service stressors.  An April 2009 psychological evaluation report and VA treatment records indicate diagnoses of PTSD.  In light of the evidence of diagnoses of PTSD, the Veteran's statements of in-service stressors, as well as documentation of PTSD symptoms, the Board finds that a VA medical opinion is needed to determine whether the Veteran's currently diagnosed PTSD is related to his military service.  

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. The RO must contact NARA or any other appropriate agency or department to obtain pertinent ship log records or other pertinent records for the USS SEMMES, to verify the burial at sea of an admiral.  All records obtained pursuant to this request must be included in the evidence of record.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

3. The Veteran must be afforded a VA examination to determine whether any currently or previously diagnosed PTSD is related to his military service.  The Veteran's entire claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records.  All pertinent symptomatology and findings must be reported in detail.  All necessary tests and studies must be performed

The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether any currently diagnosed PTSD is related to service.  

Based on the clinical examination, review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any previously or currently diagnosed PTSD is related to the Veteran's military service.  

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. The medical opinion report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

